Title: To Thomas Jefferson from William Canby, 24 March 1808
From: Canby, William
To: Jefferson, Thomas


                  
                     Esteemed friend Thomas Jefferson, 
                     B. Wine Mills 24th. 3 mo 1808.—
                  
                  having during thy administration in the arduous office thou art engaged in, felt sympathy with thee; I stil wish thy perseverance in following the God of the spirits of all flesh, so as to advance in the way of life & Salvation—for it has long been my experience, that we of the human creation, have not only a Natural life & spirit, accommodated to it, & inform’d in various degrees respecting the things of time, I think chiefly according to the perfection of our animal structure.—but also that the way is open for all to obtain a portion of a far more perfect or divine life; without attaining which feelingly, we are likely to lose the perfect know[ledge] of God.—for tho’ there is of this spirit in Man, yet if there is not an inward attention to & intercours kept with it, Nature wil prevail, & like a thick cloud overshadow, or like a body of Death pres it down.
                  Now as to War, I think every one who wel considers, & finds what is Natural & what supernatural, wil be brot. on toward Christianity, & be consequently inform’d that War arises from, & is the effect of the life of Nature, & its lusts; prevailing to the suppression of the inward, true, & lasting life.—
                  & as to our Nation, my fear has been on account of our own depravity, our own lusts, whereby we have been twice on the point of War among ourselves, beside the continu’d probability of it, from the effect of the slave trade,—on which however I feel not so much alarm as formerly—
                  with respect to the british Nation, my feeling for years has been that there was no danger from them if we minded our own busines—but I think we have gone beyond it, with respect to them, as to their Seamen or subjects;—for is it not much better to wink at small aggressions from Armed Men, or robbers; than provoke them to burn our houses over our heads about trifles—wishing thee the benefit of that wisdom which is profitable to direct, & that thou mayst rest in thy latter days, & thy end here be peaceable & blessed, so wisheth thy friend (of the people called Quakers)
                  
                     William Canby 
                     
                  
               